Citation Nr: 1010520	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958 
and from August 1958 to August 1975.  He died in March 2007.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO rating decision.  The 
RO issued subsequent rating decisions in August 2007 and 
January 2008, continuing their June 2007 decision.  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2007, from non-small cell 
lung cancer; no other conditions were identified as 
significant in contributing to the Veteran's death, and an 
autopsy was not performed.  

2.  The Veteran is not shown during his extended service to 
have performed active duty in the Republic of Vietnam during 
the Vietnam era.  

3.  At the time of his death, the Veteran was not service-
connected for any disability.  

4.  The Veteran is not shown to have manifested complaints or 
findings referable to small cell lung cancer in service or 
for many years thereafter.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by non-small cell 
lung cancer is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed to 
have been incurred therein; nor may be presumed to be due to 
any exposure to Agent Orange in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2009).  

2.  A service-connected disability did not cause or 
materially or substantially contribute in producing the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to claims of service connection for the cause of 
a veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that in a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

Considering the duties imposed by VCAA, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

First, the RO sent the appellant a letter in April 2007, 
notifying her of the information and evidence needed to 
substantiate and complete her claim.  To the extent the 
letter did not inform the appellant of the disabilities for 
which the Veteran was service-connected during his lifetime, 
the record shows that he was not service-connected for any 
disabilities.  

The RO's April 2007 letter also advised the appellant that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

The RO has not notified the appellant a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted, pursuant to 
Dingess/Hartman, 19 Vet. App. 473.  Here, however, the notice 
deficiency is not prejudicial because the appellant's claim 
is being denied.  

In light of the RO's April 2007 letter, the Board finds that 
the appellant has received notice of the elements required to 
support her claim, and notice of what evidence, if any, will 
be obtained by the appellant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Accordingly, although the appellant has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  See Shinseki v. Sanders, 07-1209 slip op. at 11-
12 (April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with her claim on 
appeal.  

First, the Veteran's service treatment record (STR) and 
service personnel record is on file.  In January 2008 and 
February 2010, it was asserted that the record may be 
incomplete with regard to service records relating to the 
Veteran's service in Vietnam.  

The Board notes, to the contrary, that the RO requested and 
received the Veteran's complete STR, all separation 
documents, and his entire personnel file.  There is no 
indication that there are any outstanding service records.  

The claims file otherwise contains medical records from those 
non-VA medical providers that the appellant identified as 
having relevant records.  

Neither the appellant nor her representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010) (clarifying that VA's duty to assist applies only 
to records relevant to a claimant's present claim).  

The Veteran's claims file was not forwarded to a VA examiner 
for an opinion regarding the relationship between his service 
and the cause of his death.  

A VA examination is required where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) lack of sufficient competent evidence upon 
which the Board can decide the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

In this case, a VA examination is not warranted because the 
record does not show, and the appellant does not contend, 
that the non-small cell lung cancer causing his death was 
incurred in service.  Rather, the sole issue is sole issue is 
whether the Veteran had service in the Republic of Vietnam, 
thereby warranting service connection on a presumptive basis 
due to Agent Orange exposure pursuant to 38 C.F.R. 
§ 3.307(a)(6).  

The Board accordingly finds no reason to remand for a VA 
opinion.  

Finally, the appellant was advised of her right to have a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but she did not request such a 
hearing.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the appellant's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of 
death.  To be considered a principal (primary) cause of 
death, a service-connected disability must have been singly 
or jointly with some other condition the immediate or 
underlying cause of death or have been etiologically related 
to the cause of death.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributing cause, it must have 
substantially or materially contributed to a veteran's death; 
it is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  A contributory cause of death is inherently one 
not related to the principal cause.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  

In this case, the evidence of record shows that the Veteran 
died on March [redacted], 2007, at the age of 68.  The death 
certificate listed the immediate cause of death as non-small 
cell lung cancer; no other conditions were identified as 
significant in contributing to the Veteran's death, and an 
autopsy was not performed.  

The post-service medical records show that he was diagnosed 
in January 2007.  

At the time of the Veteran's death, he is not shown to have 
been service connected for any disability.  

The appellant does not contend, and the evidence does not 
establish, that the Veteran had lung cancer in service or 
within one year of service.  Instead, the appellant asserts 
that the Veteran had active service in the Republic of 
Vietnam and that, therefore, service connection is warranted 
on a presumptive basis due to Agent Orange exposure.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides, such as Agent Orange, and the disorders listed in 
38 C.F.R. § 3.309(e).  

Lung cancer is a disorder under 38 C.F.R. § 3.309(e) for 
which a causal connection to herbicide exposure is presumed.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to 
have served in that Republic, requires that an individual 
actually have been present within the boundaries of the 
country.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute "service in the Republic of Vietnam" for the 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the 
term "Vietnam era" means the period beginning on February 
28, 1961 and ending on May 7, 1975 in the case of a veteran 
who served in the Republic of Vietnam during that period).  
See VAOPGCPREC 27-97.  

In short, a veteran must have been physically present on the 
landmass or inland waters of the Republic of Vietnam at some 
point during his service in order to establish qualifying 
service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 
(2008), cert. denied 129 S.Ct. 1002 (2009).  

Agent Orange is also documented to have been used on the 
Demilitarized Zone (DMZ) in Korea during the period April 
1968 to July 1969.  Among the units exposed during that 
period was the 4th Squadron of the 7th Cavalry Regiment, 
assigned to the 2nd Infantry Division.  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the record on appeal contains the Veteran's entire 
service treatment record (STR) and service personnel record 
(SPR).  They do not show that the Veteran had service in the 
Republic of Vietnam during the Vietnam era or in Korea 
between April 1968 and July 1969.  

The Veteran's personnel file documents that he had overseas 
service in Hawaii, Germany, France/Germany, and again in 
Germany.  He also served in Inchon, Korea from January 1956 
to December 1956.  Otherwise, he served in the Continental 
United States.  A DA Form 2-1 indicates that he had no combat 
tours.  

A Record of Assignments includes a September 1971 entry 
noting the Veteran's status as "casual" while "Enroute to 
FEPA" [Far East Pacific Area].  This entry would be 
consistent with a temporary duty assignment (TDY) in Vietnam.  

An October 1972 memorandum, however, explains this notation.  
The memorandum is titled "Erroneous AWOL/DFR" [absent 
without leave/dropped from the rolls], and it explains that 
the Veteran had been erroneously reported as assigned to 
Overseas Replacement Station, Oakland, CA, for the period 
from November 5, 1971 to December 5, 1971.  This was an 
error, according to the memorandum, because the Veteran had, 
in fact, been assigned to HHC, 1st Engr Bn, Ft. Belvoir, VA, 
in November 1971, while on ordinary leave.  

This is consistent with the next notation in the Record of 
Assignments showing assignment at HHC 11th Engr Bn, Ft. 
Belvoir, VA, effective November 1971.  

Accordingly, the notation of "Enroute to FEPA" does not 
establish TDY in the Republic of Vietnam.  

The service record also includes the Veteran's Enlisted 
Efficiency Reports during this period.  They show no 
indication of service in Vietnam.  

The Veteran was issued four DD Form 214 forms during his 
service.  These show as follows.  For his service from June 
1955 to June 1958, he had 1 year, 3 months, and 28 days of 
foreign service.  From August 1958 to September 1963, he 
served 4 years, 11 months and 14 days of foreign service in 
USAREUR.  He did not receive any medals.  From September 1963 
to September 1969, he served 2 years, 11 months, and 11 days 
of foreign service in USAREUR.  For this period of service, 
he received the National Defense Service Medal (NDSM).  From 
September 1969 to August 1975, he had 2 years, 5 months, and 
18 days of foreign service, and he received the Good Conduct 
Medal (4th Award), NDSM, and Driver Mechanics Badge with Bar.  

The DD Form 214s provide no indication of service in the 
Republic of Vietnam.  The Veteran did not receive a Vietnam 
Service Medal (VSM), Republic of Vietnam Campaign Medal 
(RVCM), or other award indicative of service in the Republic 
of Vietnam.  

Finally, the RO sent a request to the Personnel Information 
Exchange System (PIES) in April 2007 to attempt to verify 
service in Vietnam.  In April 2007, the RO received a 
response indicating that there was no evidence in the 
Veteran's claims file to substantiate service in the Republic 
of Vietnam.  

In summary, there is no indication in the Veteran's service 
records, including his STR, service personnel record, or DD 
Form 214s, showing service in the Republic of Vietnam.  
Although the records verify service in Korea, this was in 
1956, which was almost 13 years before the use of Agent 
Orange in Korea.  

The Board has carefully considered the appellant's lay 
assertions.  

First, the appellant wrote in September 2008 that the Veteran 
often woke up from nightmares.  Similarly, the appellant 
wrote in her September 2008 Substantive Appeal (VA Form 9) 
that the Veteran told stories about Vietnam.  In one story, 
he told of working 30 hours straight getting heavy trucks 
ready to support an operation in "some valley."  

These assertions are probative evidence establishing that the 
Veteran told her stories about his active service experiences 
and woke up from nightmares.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  The appellant's assertions, on 
the other hand, are shown to be of diminished reliability 
and, therefore, are not probative evidence establishing that 
the Veteran served in Vietnam.  

First, the evidence does not show, and the appellant did not 
assert, that the Veteran's nightmares were related to service 
in Vietnam.  

Second, the service record includes a March 1962 Letter of 
Appreciation written to the Veteran.  It explains that the 
Veteran had an outstanding performance of duty while his unit 
supported another company during a recent training exercise.  

The training was a prolonged operation, and the Veteran 
maintained his vehicle in a high state of maintenance 
throughout.  

The Board notes that this March 1962 letter is consistent 
with the appellant's September 2008 assertion regarding the 
Veteran's story.  His Record of Assignments, however, shows 
that he was assigned to HHC DUSSA, at Ft. Belvoir, VA, in 
March 1962.  

The appellant also wrote in an April 2008 letter that the 
Veteran's service record shows he received training for 
survival, escape, and evasion, which is training for service 
members prior to deployment in Vietnam.  Despite this 
notation, the service record, as shown, provides no 
indication that the Veteran actually set foot in Vietnam.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Also tending to weigh against the appellant's assertions, the 
record shows that she married the Veteran in 1982, which was 
approximately 7 years after his discharge.  She did not 
indicate that she knew him at any point during his active 
service.  Therefore, she does not have direct knowledge of 
his service.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (the absence of contemporaneous objective 
evidence is one factor weighing against a claim of service 
connection).

In light of these considerations, the Board finds that the 
appellant's assertions are competent and credible evidence 
showing that the Veteran told her stories about his service.  

Despite the obvious sincerity of the appellant's assertions, 
the lay evidence is not credible or probative evidence 
establishing that the Veteran actually set foot in the 
Republic of Vietnam.  

In conclusion, the Board does not wish in any way to diminish 
the Veteran's 20 years of honored service.  The weight of the 
evidence, however, preponderates against the claim of service 
connection for the cause of the Veteran's death.  
Accordingly, the appellant's claim must be denied.  

The Board has fully considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


